Citation Nr: 1433484	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  04-20 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUE

Entitlement to service connection for a right knee disorder



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decisions issued by the RO in Portland, Oregon.  

Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

In a December 2009 rating decision, the RO granted service connection for degenerative osteoarthritis of the left knee, status post total knee arthroplasty and right ankle chronic synovitis and degenerative arthritis, representing a full grant of these matters previously on appeal.  As such, they are no longer before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

After review of the Veteran's electronic claims file, the Board believes that additional development on the claim of service connection for a right knee disorder is warranted.

Here, the Veteran seeks service connection for a right knee disability, as he believes that the disability had its onset in service.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's service treatment records reflect that he was first seen for complaints of left knee pain in April 1961.  The Veteran was also noted to have cellulitis of the right foot in December 1961.  

In April 1962, a report from the dispensary at Fort Benning noted a possible fracture of the left leg.  On that same day, the Veteran was seen in the Emergency Room with what appeared to be complaints of treatment of a twisted right knee.  He complained of pain on the medial aspect of the right knee.  An x-ray study was negative and possible internal derangement was indicated.  

The Veteran was later seen in the orthopedic clinic and was assessed with sprain of the medial collateral ligament.  However, a clinical record cover sheet dated that same day indicated sprain of the left knee.  The x-ray way report also noted that the Veteran twisted his left, not right knee.

There was no other report of treatment for the right knee in service, and no abnormalities with respect to the right knee were noted on discharge examination or report of medical history in December 1963.

A June1972 report from the Greater Los Angeles Orthopedic Medical Group reflected that the Veteran fell at work and sustained injury to the right knee.  It was also noted that he had a previous history of injury to this knee for which he eventually underwent operation in February 1971.  He was told that there was a tear in the meniscus.  A diagnosis of re-injury of the medial meniscus was noted at that time.  He subsequently underwent arthrotomy and meniscectomy in August 1972 and excision of Baker's cyst in November 1972.

Social Security Administration records reflect that the Veteran reported that he was involved in a "wreck" in April 1994 and taken to the hospital at that time.  A private x-ray dated in May 1994 revealed markedly advanced degenerative osteoarthritic changes of both knees and also involving both patellae bilaterally.

A February 2000 private treatment report noted that the Veteran underwent right total knee replacement in January 1997.

In various written statements, the Veteran reported that he initially injured his right knee in 1961, and reinjured the knee in 1962.  He noted that he reinjured his right knee again post-service in 1969 and he subsequently underwent surgery.  He continued to suffer from knee pain and re-injury and eventually went total knee arthroplasty in 1997.  The Veteran contended that his right knee problems began with the initial injuries in service.

The Veteran was afforded an examination in June 2007, at which time he was noted to be status post total knee arthroplasty.  The examiner indicated that both knee had chronic symptoms that started in service.  He determined that the knee problems "probably started in the military." 

However, at the time of this examination, the 1972 treatment report was not of record.  The VA examiner also indicated that treatment for the right knee was indicated in service, but did not acknowledge other service treatment reports of left knee injury that same day, or evidence of post-service right knee injury.  Moreover, the speculative terminology used, indicating that the right knee disability "probably" had its onset in service-provides an insufficient basis for an award of service connection. See Winsett v. West, 11 Vet. App. 420, 424 (1998). See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

Given the Veteran's report of continuous right knee symptoms since service, the in-service evidence suggestive of possible right knee injury, and other post-service evidence documenting longstanding right knee problems related to service, and the inadequate opinion of record, the Board finds that a medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for right knee disability. If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain copies of those records.

If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Then, the AOJ then should have the Veteran scheduled for VA examination in order to determine the nature and etiology of the claimed right knee disability.

The Veteran's claims folder, including the electronic file, must be reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

With respect to any current right knee disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current right knee disability had its clinical onset during service or otherwise is related to an event or incident of service.

In formulating the requested opinion, the examiner is asked to consider and address the Veteran's service treatment records dated in April 1962 indicating right knee complaints but a subsequent diagnosis of left knee sprain, as well as post-service treatment records dated in 1971 noting workplace injury, and Social Security Administration records noting the involvement in a "wreck" with report of right knee x-ray in May 1994.
 
The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



